FILED
                            NOT FOR PUBLICATION                              OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30367

               Plaintiff - Appellee,             D.C. No. 3:11-cr-05488-RBL

  v.
                                                 MEMORANDUM *
MICHAEL J. MAKI,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Michael J. Maki appeals from the district court’s judgment and challenges

his guilty-plea conviction and 48-month sentence for conspiracy to distribute

controlled substances, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 846;

and distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738 (1967), Maki’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Maki the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Maki’s conviction.

We accordingly affirm Maki’s conviction.

      Maki waived the right to appeal his sentence. Because the record discloses

no arguable issue as to the validity of the sentencing waiver, we dismiss Maki’s

appeal as to his sentence. See United States v. Watson, 582 F.3d 974, 986-88 (9th

Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     12-30367